Order filed, June 25, 2012.




                                                   In The

                            Fourteenth Court of Appeals
                                               ____________

                                          NO. 14-12-00454-CV
                                            ____________

                             JUMANA M. BARABARAWI, Appellant

                                                      V.

                                MAHAER ABU RAYYAN, Appellee


                             On Appeal from the 312th District Court
                                     Harris County, Texas
                               Trial Court Cause No. 2009-74023


                                                  ORDER

          This court was informed that the Honorable Ken Wise, presiding judge of the
334th District Court, presided over this case, and that his court’s official court reporter,
Susan Leediker, reported the proceedings on or about April 11, 2012.1 The reporter’s
record in this case was due June 11, 2012. See Tex. R. App. P. 35.1. The court has not
received a request to extend time for filing the record. The record has not been filed with



1
    It does not appear that the case was transferred to the 334th District Court, however.
the court. Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Susan Leediker, the official court reporter for the 334th District Court,
to file the record in this appeal within 30 days of the date of this order.



                                       PER CURIAM